DREW, J.
This suit arose out of an automobile accident. Plaintiff sued for damages to his car and defendant answered denying liability, and reconvened for damages to his car and for personal injuries received by him in the accident.
The lower court rendered judgment for plaintiff, as prayed for, and rejected defendant’s reconventional demand. Prom this judgment defendant has appealed to’ this court.
Plaintiff, appellee, filed in this court a motion to dismiss the appeal for the reason that appellant has paid in full the judgment of the lower court. The facts alleged in this motion are duly sworn to. Appellant has made no aippearance in this court to argue the case, neither has he filed' a brief. The rule of this court in such cases is to affirm the judgment of the lower court, unless there is error apparent upon the face of the record, or to bonsider the appeal as abandoned. However, on the motion to dismiss filed by appellee and the showing made thereon, the same not having been contested by appellant, we will dismiss the appeal. It is • therefore ordered, adjudged and-decreed that the appeal taken herein is dismissed, at appellant’s cost.